     Case 2:21-cv-00631-JFW-SK Document 11 Filed 01/28/21 Page 1 of 2 Page ID #:58




                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 21-631-JFW(SKx)                                                Date: January 28, 2021

Title:        G2 Secure Staff, LLC -v- ABM Industries Inc., et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           SUPERIOR COURT

      On August 24, 2020, Plaintiff G2 Secure Staff, LLC (“Plaintiff”) filed a Complaint against
Defendants ABM Industries Inc. (“ABM”) and Chiduweayi Egbuho (“Egbuho”) (collectively,
“Defendants”) in Los Angeles Superior Court. On January 22, 2021, ABM filed a Notice of
Removal, alleging that this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, ABM bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

        Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332. In this case, ABM alleges that it “is informed and believes that Plaintiff G2
Secure Staff, LLC is organized and existing under the laws of the State of Texas, with its principal
place of business in Irving, Texas.” Notice of Removal, ¶ 5. However, for the purposes of diversity
jurisdiction, a limited liability company is a citizen of every state of which its members are citizens.
See, e.g., Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike
a partnership, an LLC is a citizen of every state of which its owners/members are citizens.”). ABM

                                              Page 1 of 2                           Initials of Deputy Clerk sr
    Case 2:21-cv-00631-JFW-SK Document 11 Filed 01/28/21 Page 2 of 2 Page ID #:59




has failed to allege the members of Plaintiff or the citizenship of those members. In addition, ABM
alleges the citizenship of Plaintiff and Egbuho based upon information and belief. Notice of
Removal, ¶¶ 5 and 7. However, jurisdictional allegations based on information and belief are
insufficient to confer jurisdiction. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)
(“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.”); America’s Best Inns, Inc., 980
F.2d at 1074 (holding that allegations based on “to the best of my knowledge and belief” are
insufficient); see, also, Bradford v. Mitchell Bros. Truck Lines, 217 F.Supp. 525, 527 (N.D. Cal.
1963). Therefore, ABM has failed to meet the burden of establishing that diversity jurisdiction
exists. See Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).

       Accordingly, this action is REMANDED to Los Angeles Superior Court for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

       IT IS SO ORDERED.




                                             Page 2 of 2                         Initials of Deputy Clerk sr
